                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                    MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Sylvia Burgess v. C.R. Bard, Inc., et al.                        2:14-cv-021424

                            MEMORANDUM OPINION AND ORDER

        On July 10, 2019, I granted a motion to show cause filed by Tissue Science

Laboratories Limited (“TSL”). [ECF No. 19]. Defendant C. R. Bard, Inc. (“Bard”) later

joined in the motion to show cause. [ECF No. 20]. The defendants assert that

plaintiff’s case should be dismissed with prejudice for failure to comply with court

orders, including the failure to timely provide the defendants with required pretrial

discovery in violation of Pretrial Order Numbers 275 and 283. The Motion was

returned undeliverable. [ECF No. 18]. Plaintiff, who is pro se, has not responded to

the above pleadings.

        The court entered the Show Cause Order on July 10, 2019, directing plaintiff

to show cause on or before July 24, 2019, why the defendant TSL should not be

dismissed. [ECF No. 19]. The court sent a copy of this order to plaintiff at her last

known address and posted it on the court’s public website. The Order was returned

undeliverable. [ECF No. 21]. Plaintiff did not show cause or otherwise respond.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,
Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the defendants, TSL and Bard, are

dismissed without prejudice. No other defendants remain and this case is stricken

from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       August 8, 2019




                                           2
